United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Martinez, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1444
Issued: March 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 5, 2016 appellant filed a timely appeal from a May 23, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her left upper
extremity conditions are causally related to a March 22, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal and to OWCP after the May 23, 2016
decision was issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the
time of its final decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R.
§ 501.2(c)(1).

On appeal appellant contends that she is still experiencing limitations, has a pain score of
6 out of 10, which increases to 10 intermittently, and needs continued support to help access
medical appointments. She further contends that supporting documentation, including doctor’s
reports, were not submitted fully or on time on her behalf.
FACTUAL HISTORY
On March 29, 2016 appellant, a 52-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1), alleging that she sustained an injury to her left arm on March 22, 2016 as a
result of demonstrating use of new slings for patient use. She stated that she was demonstrating
with another nursing assistant when she gripped a patient transfer sheet to pull the patient up and
strained her arm. Appellant did not stop work. The employing establishment controverted the
claim as appellant had not established fact of injury.
In a March 23, 2016 report, Dr. Rudolf Iskandar, a Board-certified physiatrist, diagnosed
left shoulder strain, left elbow strain, left wrist strain, left hand and finger strain, neck strain, and
mononeuritis of left upper extremity. In a work status report dated March 23, 2016, he released
appellant to modified duty that day. On March 29, 2016 Dr. Iskandar asserted that appellant was
injured at work on March 22, 2016 while lifting and using a patient repositioning system which
aggravated left arm pain symptoms. Appellant complained of pain in the left arm, left hand, left
wrist, and left elbow areas with numbness and tingling sensations mostly in the left hand and
some pain radiating up to the neck, left shoulder, and left trapezius muscle areas. Dr. Iskandar
noted that appellant had a past work injury on December 16, 2014 when a patient grabbed her
left wrist and twisted her left arm while trying to pull away, straining her neck, left shoulder,
upper arm, left elbow, left forearm, and left wrist areas. In a March 29, 2016 work status report,
he released appellant to modified duty that day.
Appellant submitted physical therapy reports dated March 30, 2016 in support of her
claim.
In an April 21, 2016 letter, OWCP advised appellant of the deficiencies of her claim and
afforded her 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted a work status report dated April 8, 2016 from
Dr. Iskandar who released her to modified duty that day. She further submitted a prescription
from Dr. Iskandar also dated April 8, 2016.
By decision dated May 23, 2016, OWCP accepted the incident, but denied the claim as
the medical evidence was insufficient to establish a causal relationship between appellant’s
diagnosed conditions and the accepted March 22, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof in establishing the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the

2

applicable time limitation period of FECA, that an injury3 was sustained in the performance of
duty, as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP has accepted that the employment incident of March 22, 2016 occurred at the
time, place, and in the manner alleged. The issue is whether appellant’s left upper extremity
conditions resulted from the March 22, 2016 employment incident. The Board finds that
appellant failed to meet her burden of proof to establish a causal relationship between the
conditions for which compensation is claimed and the accepted employment incident.
In his reports, Dr. Iskandar diagnosed left shoulder strain, left elbow strain, left wrist
strain, left hand and finger strain, neck strain, and mononeuritis of left upper extremity. In a
March 29, 2016 report, he asserted that appellant was injured at work on March 22, 2016 while
lifting and using a patient repositioning system which aggravated her left arm pain symptoms.
Dr. Iskandar noted that appellant had a past work injury on December 16, 2014 when a patient
grabbed her left wrist and twisted her left arm while trying to pull away, straining her neck, left
shoulder, upper arm, left elbow, left forearm, and left wrist areas. The Board finds that
Dr. Iskandar failed to provide sufficient medical rationale as to how lifting a patient while
demonstrating new slings at work on March 22, 2016 caused appellant’s left upper extremity
3

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008).

5

Id.

6

Id.

3

conditions. Dr. Iskandar noted that appellant’s conditions occurred while she was at work, but
such generalized statements do not establish causal relationship. They merely repeat appellant’s
allegations and are unsupported by adequate medical rationale explaining how her physical
activity at work actually caused or aggravated the diagnosed conditions.7 The need for rationale
is particularly important as the evidence of record indicates that appellant had a preexisting left
upper extremity condition. Dr. Iskandar’s opinion was based, in part, on temporal correlation.
However, the Board has held that neither the mere fact that a disease or condition manifests itself
during a period of employment nor the belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish a causal relationship.8
Dr. Iskander did not otherwise sufficiently explain how the diagnostic testing and examination
findings led him to conclude that the March 22, 2016 incident at work caused or contributed to
the diagnosed conditions. Thus, the Board finds that the reports from Dr. Iskandar are
insufficient to establish that appellant sustained an employment-related injury on
March 22, 2016.
Appellant submitted physical therapy reports dated March 30, 2016 in support of her
claim. These documents do not constitute competent medical evidence because a physical
therapist is not a “physician” as defined under FECA.9 As such, this evidence is also insufficient
to meet appellant’s burden of proof.
On appeal appellant contends that she is still experiencing limitations, has a pain score of
6 out of 10, which increases to 10 intermittently, and needs continued support to help access
medical appointments. Appellant further contends that supporting documentation, including
doctor’s reports, were not submitted fully or on time on her behalf. As noted above, appellant
bears the burden of proof to establish an employment-related injury and that, even if she may
have established that the employment incident occurred, as alleged, the facts fail to show that her
condition relates to the employment incident.10 The Board finds that OWCP properly reviewed
all of the medical evidence of record. As appellant has not submitted any rationalized medical
evidence to support her claim that she sustained an injury causally related to the March 22, 2016
work incident, she has failed to meet her burden of proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

See K.W., Docket No. 10-98 (issued September 10, 2010).

8

See E.J., Docket No. 09-1481 (issued February 19, 2010).

9

5 U.S.C. § 8101(2); Jennifer L. Sharp, 48 ECAB 209 (1996) (physical therapists). See also Gloria J.
McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue such as causal
relationship can only be resolved through the submission of probative medical evidence from a physician).
10

See supra notes 3-5.

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her left
upper extremity conditions are causally related to a March 22, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 14, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

